DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
	
	Claims 2, 8, 9, 13, 19-22, and 25-32 have been canceled.
	Claims 1, 3-7, 10-12, 14-18, 23, and 24 are pending and currently under consideration. 

3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1, 3-7, 10-12, 14-18, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	The newly phrase “wherein the monomeric fusion protein assembles into multimers in a concentration dependent manner about 5 mg/ml to about 115 mg/ml” recited in claim 1 is not supported by the original disclosure or claims as-filed.

	Applicant’s amendment, filed on March 25, 2022, directs to support to pages 7-8 of the specification as-filed and asserts that no new matter has been added.  

However, the specification as filed does not provide sufficient written description of the above-mentioned “limitation”.  The specification in pages 7-8 referred to Figure 1 to show that the fusion protein is produced as monomer but can assembly into hexamer at higher concentration. There is no disclosure that applicant has contemplated selecting about 5mg/ml as the lowest concentration and 115 mg/ml as the highest concentration for forming multimers.
The instant claims now recite “wherein the monomeric fusion protein assembles into multimers in a concentration dependent manner about 5 mg/ml to about 115 mg/ml”, which is not clearly disclosed in the specification.  Therefore, the claims represent a departure from the specification and claims originally filed.  Applicant’s reliance on generic disclosure and limited species of specific antigen concentration and hexamer do not provide sufficient direction and guidance to the features currently claimed.  It is noted that a generic or a sub-generic disclosure cannot support a species unless the species is specifically described.  It cannot be said that a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.  See In re Smith 173 USPQ 679 683 (CCPA 1972) and MPEP 2163.05. 

Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.

	Applicant is required to cancel the new matter in the response to this Office Action.

	Alternatively, applicant is invited to provide sufficient written support for the “limitations” indicated above.  See MPEP 714.02, 2163.05-06 and 2173.05 (i).


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 3-7, 10-12, 14-18, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pleass et al. (WO 2011/073692, reference on newly submitted IDS) in view of Sitia et al. (Cell 1990, 60:781-790, reference on newly submitted IDS), Davis et al. (The EMBO Journal 189, 8;:9: 2519-2526, reference on newly submitted IDS), and Brunke et al. (MAbs 2013, 5;6:936-945, reference on newly submitted IDS) as evidenced by Vidarsson et al. (Frontiers in Immunology, 2014, 5;520:1-17).

Pleass et al. teach a fusion protein comprising two or more polypeptide monomer units, each monomer unit comprises two IgG heavy chain constant region and a tailpiece fused to the C-terminal of the constant region (e.g. see page 4).  Pleass et al. teach the IgG heavy chain constant region can be human IgG1 including hinge, CH2 and CH3 (e.g. see lines 8-16 in page 6 and lines 5-17 in page 7).  Pleass et al. teach that the tailpiece is from human IgM (e.g. see lines 28-27 in page 15). Pleass et al. teach the monomer units is assembled into a polymer can be a pentamer (in the presence of a J chain) or hexamer (in the absence of a J chain) (e.g. see page 16).  Pleass et al. teach the fusion protein comprises a fusion partner that is an antigen (e.g. see lines 18-21 in page 25). Pleass et al. teach that other fusion partners include scFv which has VH and VL for antigen binding (e.g. see lines 1-12 in page 27).  Pleass et al. teach a pharmaceutical composition comprising the fusion protein and a pharmaceutically acceptable excipient, diluent or carrier (e.g. see lines 20-36 in page 31 and lines 1-37 in page 32).  In the Example, Pleass et al. tach a fusion protein comprises CPPC hinge region CH2 and CH3 from human IgG1 Fc region which would inherently has the same amino acid sequence of residue 6 to 222 of the instant SEQ ID NO:26 as recited in instant claims 13-15 (e.g. see page 44). Pleass teach that the Fc can be natural variants (e.g. see lines 22-23 in page 11).  As evidenced by Vidarsson et al., human IgG1 Fc regions includes allelic variations including non-a or nG1m determinant E and M at positions 356 and 358, respectively.  Therefore, Pleass’s example is a natural variant of the instantly claimed SEQ ID NO:26.

	The reference teachings differ from the instant invention by not describing the cysteine in the human IgM tailpiece being mutated.

	However, it was well-known in the art at the time the invention was filed that in the fusion protein having IgG-tailpiece from IgM, the Cys-575 in the tailpiece causes retention of the protein within the host cell (in endoplasmic reticulum) and mutating C-terminal cysteine in the IgG-tailpiece fusion protein allowed efficient secretion of the protein (e.g. see Sitia et al., last paragraph in the right col. in page 783 and first paragraph in the left col. in page 784).  Sitia et al. further teach removal of cysteine in the tailpiece of IgM lead to faster secretion and a diminished amount of intracellular degradation (e.g. see 1st paragraph in the right col. in page 787).  

	Davis et al. teach mutating Cys-575 to serine enables IgM to assemble as covalent hexamers (e.g. see Abstract and left col. in page 2523).  

Brunke et al. teach mutating cysteine residue in the tailpiece of IgA antibody did not affect the antigen binding and effector function of the antibody but improved biochemical properties of IgA antibody by preventing the formation of J-chain-stabilized and aggregated dimeric antibodies (e.g. see last paragraph in the right col. in page 942).  Davis et al. further teach tailpiece C-terminal cysteine may react with other free sulfhydryl groups especially since free thiol groups are reactive functional groups that are capable of forming alternate, unusual or additional disulfide bonds (e.g. see paragraph under Discussion in page 941).

	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of the reference to mutate the C-terminal cysteine residue in the tailpiece disclosed in Pleass et al. in order to improve protein secretion and reduce intracellular degradation.  An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Davis et al. teach the cysteine near the C-terminal of the tailpiece may react with other free sulfhydryl groups especially since free thiol groups are reactive functional groups that are capable of forming alternate, unusual or additional disulfide bonds, mutating cysteine to other amino acid residues such as serine or alanine of the fusion protein disclosed by Pleass et al. following the methods disclosed by Sitia et al., Davis et al., and Brunke et al. would be expected to improve the biochemical properties of the fusion protein, namely faster secretion and less aggregation yet still able to assemble into hexamers.  Given that the combined teachings of the prior art would have yielded the same fusion protein having the same structure as the instantly claimed fusion protein (e.g. comprising an antibody Fc-domain comprising two heavy chain Fc-region derived from human IgG wherein one or each heavy chain F-region is fused at its C-terminal a tailpiece comprising a cysteine residue form human IgM or IgA and wherein the cysteine is mutated), the prior art fusion protein would inherently/intrinsically have the same functions, e.g. being monomeric and also able to form multimer in a composition or being able to assembles into multimers in a concentration dependent manner about 5 mg/ml to about 115 mg/ml.  Further, the cysteine mutated to other amino acid residues is a component that stabilizes the monomeric form of the protein or increase the ratio of monomer to multimer in a mixture as recited in instant claim 24.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant asserts that claim 1 has been amended to recite “wherein the monomeric fusion protein assembles into multimers in a concentration dependent manner about 5 mg/ml to about 115 mg/ml” which shows surprising results since concentration dependent multimerization provides improved safety profile of forming multimers only when monomers reach a desired location at a target site of interest.  The unexpected results are shown in Figure 1 in particular. Applicant argues that none of the references teaches monomers assemble into multimers in a concentration dependent manner.  Applicant also argues that the sequences in Pleass differs from the instantly claimed SEQ ID NO:26 in position 254 (a glutamate in Pleass but an aspartate in equivalent location in SEQ ID NO:26 and in position 256 (a methionine in Pleass but a leucine in equivalent in SEQ ID NO:26).  Applicant asserts the concentration dependent formation of multimer does not flow from the teachings of the prior art.  As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	Naturally occurring Fc region of human IgG1 contains different allotype.  While the Please teaches the use of naturally occurring Fc region of a human IgG1, the working example of Please that differs in two positions compared to the instant SEQ ID NO:26 constitutes known allotypes.  The instant SEQ ID NO:26 and the working examples of Pleass are essentially obvious variants of each other. Applicant has not provided any objective evidence to show that the difference in the two positions contributed in any way to the asserted unexpected results.  

Further, the asserted unexpected results relying upon Figure 1(a) is not commensurate in scope with the instantly claimed monomeric fusion protein since the working examples in the specification appears to discloses full length human IgG1 Fc -IgM C575S in SEQ ID NO:26 while the instant claims encompass amino acid 6 to 222 of SEQ ID NO:26 (CH2) with a tailpiece derived from human IgM or IgA.  

Furthermore, the unexpected results that monomeric fusion protein assembles into multimers in a concentration dependent manner would be an intrinsic characteristic of the prior art teachings since the properties of a compound cannot be separated from the compound, see In re Papesch, 315 F.2d 381,391 (CCPA 1963) (“a compound and all its properties are inseparable).  

As pointed out above, an ordinary skill in the art would have been motivated to combine the teachings of the reference to mutate the C-terminal cysteine residue in the tailpiece disclosed in Pleass et al. in order to improve protein secretion and reduce intracellular degradation. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman, 201 USPQ 658 (CCPA 1979).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145. 

As such, applicant’s arguments have not been found persuasive.

8.	No claim is allowed.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644